DETAILED ACTION
This office action is responsive to the RCE filed January 29, 2021.  The application contains claims 1-31, all examined and rejected, except claim 30 which is objected to for being in dependent form but is otherwise in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-12, 15, 16, 18, 19, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, U.S. Patent Application Publication #2014/0125768, published May 8, 2014 in view of Kawamura, U.S. Patent Application Publication #2011/0305405 further in view of Adam, U.S. Patent Application Publication #2016/0036817, published February 4, 2016
With regard to Independent Claim 1,
	Bell teaches a system for user display and interaction, comprising an interface configured to receive data from a plurality of sensors. See e.g., [0008], ("A system for building a three-dimensional composite scene includes a three-dimensional capture device for capturing a plurality of three-dimensional images from an environment....") See also [0042], ("The 3D reconstruction system may include additional environmental sensors...") See [0043-0051], (listing types of sensors and data). See [0052], ("Data from these additional sensors may be recorded...")
	Bell further teaches a processor configured to convert the data to a common synthetic display space that includes a plurality of objects, wherein the data is comprised of a plurality of layers, wherein a layer of the plurality of layers corresponds to received data corresponding to a sensor of the plurality of sensors. See [0008], ("When the instructions are executed by the processor, the processor aligns the plurality of three-dimensional images in a common space to obtain mapping data regarding the environment.") See also [0063], ("The data 208 shown in 3D rendering 202 may include sets of points captured at various times by the 3D capture device with the different sets aligned into a common coordinate system for display.") The examiner notes each set of captured data is a "layer." See also [0052], (discussing converting each of the captured data sets (layers) to a common space). See Fig. 2 (showing scene with a plurality of objects).
	Bell further teaches wherein the plurality of layers are aligned using one or more ... common features included in at least two of the plurality of layers to convert the data to the common synthetic data space.  See e.g., [0102], (discussing "reference markers" which are common features identified in multiple different 3D scenes used to perform global alignment.)
	Bell further teaches filter at least one object of the plurality of objects from the common synthetic data space. See e.g., [0067], (some objects can be greyed out, i.e. "filtered.") The examiner notes the term "filter" is extremely broad and at least includes data that is altered or left out for not meeting certain criteria. See also [0078], (user can throw out objects they don't want via a UI).
	Bell further teaches provide the common synthetic display space for display. See e.g., [0008], ("The system may also include a rendering device for displaying a three-dimensional constructions of the environment based on the mapping data.") See also [0061], ("A primary 3D rendering 202 of successfully aligned captured 3D data 208 may also be shown.")
	Bell further teaches wherein the displayed common synthetic data space displays metadata associated with non-filtered objects of the plurality of objects. See e.g., [0154-0155], (auxiliary datasets can be overlaid on top of objects in current 3D scene included labels identifying objects (labels are metadata). [0156-0158] describes other metadata. See also [0162], (discussing additional information overlaid on the display] and [0178], (discussing metadata kept in a database accessible by the 3d scene.) Regarding the term "non-filtered", the examiner notes that any item that is displayed is "non-filtered".
wherein the one or more ... common features include one or more objects that are present in the at least two of the plurality of layers. See e.g., [0102], (discussing "reference markers" which are common features identified in multiple different 3D scenes used to perform global alignment.)
	Bell further teaches provide controls ... and receive a command associated with an object represented in the common synthetic display space based on the controls. See e.g., [0062], ("The point of view may also be user-controlled thereby allowing the user to use touch, mouse or keyboard input to change the point of view to browse various parts of the aligned captured 3D data.")  See also [0092], (enter a mode in which the user may mark a specific object or location in the aligned 3D data...).
	Bell does not explicitly disclose wherein a manner in which the metadata associated with the non-filtered objects is displayed indicates a confidence in the metadata associated with the non-filtered objects.
	Bell does disclose however wherein a manner in which the ... non-filtered objects is displayed indicates a confidence in the metadata associated with the non-filtered objects. See e.g., [0067], ("Captured 3D data for which there is high confidence in the accuracy of the position may be displayed differently from captured 3D data for which there is low confidence.") The examiner notes that "accuracy of the position" is metadata, as it is data about other data, specifically data about the non-filtered objects. 
	Further as noted above, Bell does disclose displaying metadata about objects. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date having the various embodiments of Bell before them to modify 
	Bell does not explicitly disclose that the common features are unchanged common features, or that the wherein a first object of the plurality of objects is determined to be used as one of the one or more unchanged common features at least in part by comparing different versions of sensor data obtained at one of [the] plurality of layers.
	Kawamura discloses using common features to align different layers of data wherein the layers are aligned using one more unchanged common features included in at least two of the plurality of layers ... wherein a first object of the plurality of objects is determined to be used as one of the one or more unchanged common features at least in part by comparing different versions of sensor data obtained at one of plurality of layers. See e.g., [0075], (discussing detecting feature points in image data (i.e. “sensor data obtained at one of [a] plurality of layers”) using SIFT which describes features which do not change … (“unchanged”) and then using these features to assist in alignment.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell and Kawamura before them to modify Bell so that image alignment using unchanged common features was performed. The examiner notes here that Bell already discusses alignment of multiple layers and specifically mentions SIFT (e.g., [0109]) as a way to determine features to use for 
	Bell-Kawamura does not explicitly disclose providing controls based at least in part on a role, user ID or rank.
	Adam teaches providing controls [in a user interface] based at least in part on a role, user ID or rank. See e.g., [0004], [0013], (aspects of a GUI are disabled to users depending on user role).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell and Adam before them to modify the GUI of Bell so that certain controls were modified based at least in part on a role as taught by Bell. One would be motivated to do so to allow higher authorized users to prevent certain users from using unauthorized functions.

With regard to Dependent Claim 3,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the data received includes optical imaging data. See e.g., Bell, [0051], (discussing that one of the sensors can be a 3D capture device that contains visible-light cameras.)

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the data received includes thermal data. See e.g., Bell, [0050], (thermal infrared cameras.)

With regard to Dependent Claim 5,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the data received includes data collected by a drone. See e.g., Bell, Abstract, ("Systems and methods for building a three-dimensional composite scene are disclosed.") See also Bell, [0097], ("The 3D capture hardware is mounted to an aerial drone such as a quadcopter.") 

With regard to Dependent Claim 10,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein to provide the common synthetic data space for display, the processor is configured to provide an overhead point of view of at least a portion of the common synthetic data space. Bell, [0081], (discussing a high level map view which can be "rendered from above, providing a top-down view of the data.")

With regard to Dependent Claim 11,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein to provide the common synthetic data space for display, the processor is configured to allow for adjustments of scale associated with a point of view. Bell, [0062], ("A pinch and spreading of two fingers may be used to zoom out and zoom in, respectively.")
	

	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the display of the common synthetic data space combines the plurality of layers of the data received from the plurality of sensors. See Bell, [0008], ("When the instructions are executed by the processor, the processor aligns the plurality of three-dimensional images in a common space to obtain mapping data regarding the environment.") See also Bell, [0063], ("The data 208 shown in 3D rendering 202 may include sets of points captured at various times by the 3D capture device with the different sets aligned into a common coordinate system for display.") The examiner notes each set of captured data is a "layer." 

With regard to Dependent Claim 15,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the command received includes a hand gesture command associated with the controls provided. See e.g., Bell, [0025], (discussing touch screen interface and gesture controls). The examiner notes that touch screens involve touch with fingers, part of the hand, and that interaction with the screen is typically referred to as a "gesture." The examiner notes the term "associated with" is extremely broad and covers any association. Thus by being directed to the same software or usable by the same user, the command is "associated with" the controls provided.

With regard to Dependent Claim 16,
wherein the command received includes a command initiated using a computer interface device. See e.g., Bell, [0025], (discussing various input devices all capable of initiating commands.)

With regard to Dependent Claim 18,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the command is received from one or more issuers. See e.g., Bell, [0062], ("The point of view may also be user-controlled thereby allowing the user to use touch, mouse or keyboard input to change the point of view to browse various parts of the aligned captured 3D data.")  See also [0092], (enter a mode in which the user may mark a specific object or location in the aligned 3D data...). These commands are received from the user, which is an "issuer."

With regard to Dependent Claim 19,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the processor is further configured to display a menu indicating one or more possible commands associated with the one of the non-filtered objects. See e.g., [0076], ("This user action may be accomplished in various ways, for example, by tapping on that location, and then selecting a type of action desired from a pop-up menu.") 

With regard to Independent Claims 27 and 28,


With regard to Dependent Claim 29,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the controls comprise ... zoom controls. [0062], ("A pinch and spreading of two fingers may be used to zoom out and zoom in, respectively.")

With regard to Dependent Claim 31,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam further teaches wherein the manner in which the metadata associated with the non-filtered objects is displayed includes displaying an object in a particular color that corresponds to a confidence level for metadata associated with the object. . See e.g., Bell, [0067], ("Captured 3D data for which there is high confidence in the accuracy of the position may be displayed differently from captured 3D data for which there is low confidence.") 

Claims 2, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Zadavsky further in view of Adam further in view of Korah, U.S. Patent #9,317,133 issued April 19, 2016
With regard to Dependent Claim 2,

	Korah teaches a similar common synthetic data space capable of receiving data from various sensors, wherein the data received includes LIDAR data. See e.g., Korah, Col. 4:20-42 (discussing sources of data including LIDAR).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Adam and Korah before them to modify the common synthetic data space of Bell-Adam so that LIDAR data could be captured and received as taught by Korah. One would be motivated to do so to allow more types of data to be used.

With regard to Dependent Claim 13,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein the display of the common synthetic data space includes providing updated locations of one or more objects.
	Korah teaches a similar common synthetic data space capable of receiving data from various sensors wherein the display of the common synthetic data space includes providing updated locations of the non-filtered objects. See e.g., Korah, Col. 12:27-29, ("Further, the representation can be generated based on the items. When changes to the location are determined based on the tracking, the display information can be updated accordingly.") 


With regard to Dependent Claim 14,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein the command received includes a voice command associated with the controls provided.
	Korah teaches a similar common synthetic data space capable of receiving data from various sensors and providing controls within that space wherein the command received includes a voice command associated with the controls provided. See e.g., Korah, Col. 10:65-66, ("Input can be via one or more methods such as voice input...") The examiner notes the term "associated with" is extremely broad and covers any association. Thus by being directed to the same software or usable by the same user, the command is "associated with" the controls provided.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and Korah before them to modify the common synthetic data space of Bell-Kawamura-Adam so commands could be issued via voice as taught by Korah. One would be motivated to do so to allow for hands-free manipulation of the data space.

With regard to Dependent Claim 17,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein the command is to monitor the object represented in the common synthetic data space and that object corresponds to a real-world object.
	Korah teaches a similar common synthetic data space capable of receiving data from various sensors wherein the command is to monitor the one of the non-filtered objects represented in the common synthetic data space and that one of the non-filtered objects corresponds to a real-world object. See e.g., Korah, Col. 11:62-66, ("For example, the user can use a touch screen interface to choose one or more categories of items, keywords, associations, tags, etc. that can be utilized to select one or more of the items. In one example, the user may search for a movie theater item.") See also Korah, Col. 12:66-Col. 13:1, ("In the example above associated with selecting the movie theater, the movie theater can be tracked according to the above responses.") See also Col. 12:27-29, ("Further, the representation can be generated based on the items. When changes to the location are determined based on the tracking, the display information can be updated accordingly.") 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and Korah before them to modify the common synthetic data space of Bell-Kawamura-Adam so that objects could be tracked and monitored as taught by Korah. One would be motivated to do so to users to track specific objects in real-time or close to real time.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Kawamura further in view of Adam further in view of Assetto Corsa Mods, "LIDAR (Point Cloud) to mesh tutorial", 1/31/2017, available at https://assettocorsamods.net/threads/lidar-point-cloud-to-mesh-tutorial.422/, hereinafter "Assetto"
With regard to Dependent Claim 6,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein converting the data to a common synthetic data space comprises converting a lower dimensional data to a higher dimensional data representation.
	Assetto teaches a method of taking LIDAR point cloud data (lower dimensional data) and converting it to a mesh (higher dimensional data).  See Tutorial (discussing in depth method of performing this process in various software).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and Assetto before them to take the LIDAR point data and update it to 3D in a mesh as taught by Assetto. One would be motivated to do so to allow point cloud data to be used in the 3D spaces of Bell.

With regard to Dependent Claim 7,
	As discussed with regard to Claim 6, Bell-Kawamura-Adam-Assetto teaches all of the limitations. Bell-Kawamura-Adam-Assetto further teaches wherein the lower dimensional data comprises a LIDAR point cloud and the higher representation comprises a mesh of surfaces. See e.g., Assetto, Tutorial (discussing in depth method of performing this process in various software).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Kawamura further in view of Adam further in view of Edry, U.S. Patent #10,278,001, issued April 30, 2019 filed May 12, 2017
With regard to Dependent Claim 8,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein to provide the common synthetic data space for display, the processor is configured to provide first-person point of view from the object represented in the common synthetic data space. 
	Edry teaches a similar moving 3D world wherein providing the world for display includes providing a first-person point of view from the one of the non-filtered objects represented in the 3D world. See e.g., Col. 4:1-2, ("The virtual camera perspective can be from a first-person perspective of a participant object...")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and Edry before them to modify the common synthetic data space of Bell-Kawamura-Adam so that first-person views could be provided as taught by Edry. One would be motivated to do so to provide a more engaging experience for the end user. See generally, Edry, Col. 1:32-34.


	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein to provide the common synthetic data space for display, the processor is configured to provide third-person point of view from the object represented in the common synthetic data space. 
	Edry teaches a similar moving 3D world wherein providing the world for display includes providing a third-person point of view from the one of the non-filtered objects represented in the 3D world. See e.g., Col. 4:1-4, ("The virtual camera perspective can be from a first-person perspective of a participant object or the virtual camera perspective can be from a third-person perspective...")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and Edry before them to modify the common synthetic data space of Bell-Kawamura-Adam so that third-person views could be provided as taught by Edry. One would be motivated to do so to provide a more engaging experience for the end user. See generally, Edry, Col. 1:32-34.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Kawamura further in view of Adam further in view of DaCosta, U.S. Patent Application Publication #2009/0187862 published July 23, 2009
With regard to Dependent Claim 20,

	DaCosta teaches a similar 3D world wherein in response to a command received with respect to one of the non-filtered objects, the one of the non-filtered objects is highlighted in the display. See [0041], ("[T]he selected object 214 is emphasized by highlighting, outlining, a change in color or by providing any other visual or audio cue.")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and DaCosta before them to modify the common synthetic data space of Bell-Kawamura-Adam so that objects were highlighted upon receiving a command (i.e. selection) as taught by DaCosta. One would be motivated to do so to emphasize the selected object to the user.

With regard to Dependent Claim 21,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein in response to the command received with respect to the object, a color associated with the object is modified in the display.
	DaCosta teaches a similar 3D world wherein in response to a command received with respect to the one of the non-filtered objects, a color associated with the one of the non-filtered objects is modified in the display. See [0041], 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and DaCosta before them to modify the common synthetic data space of Bell-Kawamura-Adam so that colors associated with objects were modified upon receiving a command (i.e. selection) as taught by DaCosta. One would be motivated to do so to emphasize the selected object to the user.

With regard to Dependent Claim 22,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein in response to the command received with respect to the object, an audio cue is associated with the object.
	DaCosta teaches a similar 3D world wherein in response to a command received with respect to the one of the non-filtered objects, an audio cue is associated with the one of the non-filtered objects. See [0041], ("[T]he selected object 214 is emphasized by highlighting, outlining, a change in color or by providing any other visual or audio cue.")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and DaCosta before them to modify the common synthetic data space of Bell-Kawamura-Adam so that an audio cue associated with an object is provided upon receiving a command (i.e. .

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Kawamura further in view of Adam further in view of Gutierrez, U.S. Patent Application Publication #2014/0173439, published June 19, 2014
With regard to Dependent Claim 23,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein the processor is further configured to give an alert regarding an item of potential interest.
	Gutierrez teaches the ability to track objects including wherein the processor is further configured to give an alert regarding an item of potential interest. See [0006], ("The application generates an alert when a monitored object moves beyond a predetermined monitoring range...") Moving beyond a predetermined range is an "item of potential interest.")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bell-Kawamura-Adam and Gutierrez before them to modify the common synthetic data space of Bell-Kawamura-Adam so that an alert could be generated upon certain occurrences as taught by Gutierrez. One would be motivated to do so to be able to find certain objects in a complicated 3D scene.

With regard to Dependent Claim 24,
the item of potential interest includes a reappearance of a previously tagged object. See Gutierrez, [0006], ("The application generates an alert when a monitored object moves beyond a predetermined monitoring range ... [or] when a previously out-of-range object re-enters monitoring range...")

With regard to Dependent Claim 25,
	As discussed with regard to Claim 23, Bell-Kawamura-Adam-Gutierrez teaches all of the limitations. Bell-Kawamura-Adam-Gutierrez further teaches wherein the item of potential interest includes an entry of a second object into a zone of interest. See Gutierrez, [0006], ("The application generates an alert when a monitored object moves beyond a predetermined monitoring range ... [or] when a previously out-of-range object re-enters monitoring range...") The examiner notes that one of ordinary skill would understand if you can track one object you can track a "second object."

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Kawamura further in view of Adam further in view of Pelton, U.S. Patent Application Publication #2009/0222742, published September 3, 2009
With regard to Dependent Claim 26,
	As discussed with regard to Claim 1, Bell-Kawamura-Adam teaches all of the limitations. Bell-Kawamura-Adam does not explicitly disclose wherein providing the 
	Pelton in a similar common data space teaches providing the common synthetic data space is scaled or changed in perspective based at least in part on a user role. [0071], (View of the world changes based on what users are present, if a new user with a different role enters, view will change.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Bell-Kawamura-Adam and Pelton before them to modify the common data space of Bell-Kawamura-Adam so that views could change based on what users are using the space. One would be motivated to do so in order to protect sensitive or classified information.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While Bell-Kawamura-Adam does teach displaying objects differently depending on a confidence level for metadata, it does not explicitly disclose displaying the confidence level itself adjacent to the object. In fact, all of Bell’s various methods of changing the manner of display are directly related to display of the object itself and do not involve separately displaying a confidence level. Even if pertinent art showing a displayed confidence level of metadata of an object next to an object (which the examiner was unable to find), the examiner does not find it to be an obvious modification to make this change to Bell, because Bell’s system provides a 

Response to Arguments
The examiner has considered applicant’s arguments regarding the independent claims but respectfully disagrees that Bell-Kawamura-Adam does not disclose the limitations. Specifically, the examiner finds that Bell teaches and/or suggests the newly added limitations for the reasons described above in the rejection to the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2012/0324353 filed by Torbey et al. – Specifically, [0011] discloses a similar system to Bell’s [0067] discussion of displaying objects differently depending on confidence of metadata. However, the confidence level itself is not displayed.
In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW ELL/Primary Examiner, Art Unit 2145